Citation Nr: 1431646	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable disability rating for left ear hearing loss.

5. Entitlement to an increased disability rating in excess of 20 percent for duodenal ulcer disease with gastroesophageal reflux (GERD).

6. Entitlement to a compensable disability rating for external hemorrhoids.

7. Entitlement to service connection for a heart condition associated with PTSD.

8. 	Entitlement to service connection for left temporomandibular joint dysfunction.

9. Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active air service from February 1945 to April 1946 and from August 1950 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the RO issued a decision denying entitlement to an increased disability rating in excess of 30 percent for PTSD; a compensable disability rating for left ear hearing loss; an increased disability rating in excess of 20 percent for duodenal ulcer disease with GERD; a compensable disability rating for external hemorrhoids; service connection for a heart condition associated with PTSD; service connection for left temporomandibular joint dysfunction; and TDIU. The Veteran timely submitted a timely Notice of Disagreement (NOD) to this decision.  

Therefore, these issues are properly before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating in excess of 30 percent for PTSD; a compensable disability rating for left ear hearing loss; an increased disability rating in excess of 20 percent for duodenal ulcer disease with GERD; a compensable disability rating for external hemorrhoids; service connection for a heart condition associated with PTSD; service connection for left temporomandibular joint dysfunction; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, right ear hearing loss is causally related to noise exposure during active service.

2. Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.



CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veteran Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for right ear hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

           II. The Merits of the Claims

The Veteran contends that he currently suffers from right ear hearing loss and tinnitus as a result of acoustic trauma he sustained in active duty service. 

The Board notes the Veteran's left ear hearing loss has been service connected at a noncompensable rating, effective February 29, 2008.

Governing Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) .

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Legal Analysis

The Veteran maintains that service connection is warranted for his right ear hearing loss and tinnitus associated with acoustic trauma reportedly sustained during his military service. 

According to the Veteran's military personnel records, his military occupational specialty (MOS) was a Nike Acquisition and Radar Repairman.  There is also evidence that the Veteran was awarded the Combat Infantryman Badge.

The Veteran's in-service treatment records are absent of any complaints, treatment, or diagnosis of hearing loss of the right ear or tinnitus.

A June 2008 letter from C.A.V., a private audiologist stated the Veteran complained of constant bilateral tinnitus and hearing loss.  An audiological evaluation revealed bilateral moderate to severe sensorineural hearing loss.  The Veteran was also diagnosed with "bilateral constant, high pitch tinnitus, at least partially caused by noise exposure during combat while in the military."

In January 2009, the Veteran underwent a VA examination where the Veteran reported his military history of acoustic trauma.  The Veteran reported while he was part of the military police and infantry during service, he was exposed to mortar and artillery.  Regarding the tinnitus, the Veteran stated it began while stationed in Korea and soon after suffering a concussion in 1950 during combat.  He stated the tinnitus became worse when working with electronics and radar.  An audiologic examination resulted in a diagnosis of moderate to profound bilateral sensorineural hearing loss.  According to an addendum to the January 2009 VA examination, dated March 2009, the audiologist opined that as there were no complaints of tinnitus in service it was less likely as not due to noise exposure in service.  Furthermore, as the separation audiograms indicated high frequency hearing loss in the left ear but normal results in the right, the Veteran's right ear hearing loss was less likely as not related to service.

Private treatment records from Florida Ear Nose Throat and Facial Plastic Surgery Center, dated March and June 2010, also confirm a diagnosis of noise induced hearing loss and tinnitus. 

Finally, in June 2012 the Veteran was afforded another VA examination where a diagnosis of bilateral sensorineural hearing loss was confirmed.  The VA examiner opined the Veteran's hearing loss was at least as likely as not caused by, or the result of, an event in military service as he was an "Army veteran from 1950 until 1969 in the infantry and as a radio operator.  He also worked in electronics and radar.  He served in combat in Korea.  He was exposed to explosives."   The VA examiner further stated that the Veteran's "exit examination was not completed at the frequencies of 3000, 6000 and 8000 Hz, and therefore inadequate to document high frequency hearing loss in the right ear.  Therefore, the presence or absence of hearing loss in the right ear cannot be ruled out.  [The Veteran] served in combat and would have been exposed to noise levels adequate enough to cause changes in his auditory system."

Regarding the Veteran's tinnitus, the VA examiner determined it was also at least as likely as not caused by, or a result of, military noise exposure as the Veteran "served in combat and would have been exposed to noise levels adequate enough to cause changes to his auditory system.  This type of change is associated with tinnitus."

The Board acknowledges that the post-service treatment records reflect right ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran has repeatedly asserted that he suffers from ringing in the ears.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  In light of the foregoing, the Board finds that the Veteran currently has right ear hearing loss and a tinnitus disability.

 In addition, the Board acknowledges the Veteran's report of being exposed to acoustic trauma in service (i.e. exposure to engines noises) to be credible given his consistent statements of noise exposure and his MOS.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  Service incurrence of an acoustic trauma injury has been demonstrated.

The Board also finds that the crucial nexus between the Veteran's current right ear hearing loss and tinnitus and his in-service noise exposure has been established to substantiate his claims of service connection as evidence by the June 2012 VA examination report.

Furthermore, the Veteran has stated that he experienced a lot of ringing in the ears during service and noticed decreased hearing since service.  He has consistently maintained this position since then.  The Board finds his assertions concerning in-service noise exposure, symptoms of right ear hearing loss and tinnitus, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing). 

The Board acknowledges the negative nexus opinion offered in the January 2009 VA examination report and March 2009 addendum.  However, the Board finds the these opinions to be inadequate.  Here, the VA examiner's rationale focused on the absence of right ear hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, current diagnosis, and his lay statements, etc.  The Board finds this contravenes established law that hearing loss at discharge is not required.  See Hensley, 5 Vet. App. at 159-60 (stating that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown in service or at separation from service; service connection may still be established if medical evidence shows that it is actually due to incidents during service); 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  The Board thus accords less weight to this opinion.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current findings of right ear hearing loss and tinnitus, the credible lay assertions of record, and the positive nexus opinion the Board finds that right ear hearing loss and tinnitus are causally related to noise exposure during active service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for right ear hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that when an appellant files a timely NOD and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  As stated above, according to a rating decision letter, dated September 2012, the RO denied entitlement to an increased disability rating in excess of 30 percent for PTSD; a compensable disability rating for left ear hearing loss; an increased disability rating in excess of 20 percent for duodenal ulcer disease with GERD; a compensable disability rating for external hemorrhoids; service connection for a heart condition associated with PTSD; service connection for left temporomandibular joint dysfunction; and TDIU.  The Veteran submitted a timely NOD in September 2013.  Therefore, the Veteran should be provided with a SOC on these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to the issues of entitlement to an increased disability rating in excess of 30 percent for PTSD; a compensable disability rating for left ear hearing loss; an increased disability rating in excess of 20 percent for duodenal ulcer disease with GERD; a compensable disability rating for external hemorrhoids; service connection for a heart condition associated with PTSD; service connection for left temporomandibular joint dysfunction; and TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


